DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 11 June 2020, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-17 are pending for examination.
Specification and Drawings:
Amendments to the specification and abstract of the disclosure have been submitted with the amendment filed 11 June 2020.
Amendments to the drawings have not been submitted with the amendment filed 11 June 2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 20 October 2020 and 30 November 2020, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the abstract of the disclosure:
Line 1, delete “Disclosed in an” and insert --An--.
In the specification:
Replace paragraphs [0033], and [0035]-[0037] with the following:
[0033] Figure 1 is an assembly for forming bags, the assembly being sectioned along the line A-A of Figure 2.
[0035] Figure 3 is a schematic detailed section view of the assembly of Figure 1 along the line A-A of Figure 2.
[0036] Figures 4a to 4c are schematic detailed section views of the assembly of Figure 1 along the line A-A of Figure 2.
[0037] Figures 5a and 5b are schematic detailed section views of the assembly of Figure 1 along the line A-A of Figure 2.
In the claims:
Claim 9, line 12, delete “bag;the” and insert --bag; the--.
Claim 10, line 2, after “devices” insert --.--.

Explanation for Examiner’s Amendment
The abstract of the disclosure has been amended in order to remove a phrase which can be implied.
The specification has been amended in order to correct a typographical error in the brief drawing descriptions.
Claim 9 has been amended in order to correct a typographical error.
Claim 10 has been amended in order to provide a period at the end of the sentence.
Allowable Subject Matter
Claims 1-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the assembly for forming bags is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“a controller; 
a belt drive controlled by the controller for feeding a film at a film speed …
a set of jaws controlled by the controller and movable at a jaw speed …
a conveyor …

wherein the controller can adjust at least one of the film speed and the jaw speed in response to the volume signal.”
The combination of the sensor assembly operatively associated with the conveyor to provide a volume signal indicative of the volume of the closed bag to the controller, and that the controller can adjust at least one of the film speed and the jaw speed in response to the volume signal is what makes the subject matter allowable over the prior art.  
The prior art does teach various features including a controller, a belt drive, a set of jaws, a conveyor, a sensor assembly, but these elements are not arranged and structured in order to permit the controller to adjust at least one of the film speed and the jaw speed in response to the volume signal.  
In the prior art, the sensor assembly operatively associated with the conveyor is usually part of a seal checker to determine if the closed bag has a leak.  While this is similar to the sensor assembly associated with the conveyor of the claimed subject matter, the prior art sensor assembly is usually intended to merely detect defective bags for their removal from the product stream or to inform the machine operator of a defective sealing device.  The prior art sensor assembly is not used to “provide a volume signal, the volume signal being indicative of a volume of the closed bag, to the controller; wherein the controller can adjust at least one of the film speed and the jaw speed in response to the volume signal.”

Regarding independent claim 9: the subject matter of the assembly for forming bags is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 9 includes the following limitations which, in combination with the other structural limitations set forth in claim 9, are what make the subject matter of claim 9 allowable over the prior art:
“a controller; 
a belt drive controlled by the controller for feeding a film at a film speed …
a set of jaws controlled by the controller and movable at a jaw speed …
the set of jaws including cooperating pairs of: 
closer bars for closing the tubular film; 
stripper bars for moving, prior to the set of jaws forming the second seal of a bag to be closed, at a speed that differs from the film speed by a relative speed; and 
sealing jaws for forming the first and second seal, 
wherein the closer bars, when the tubular film is closed, are separated by a first distance, and the stripper bars, when moving at the relative speed, are separated by a second distance, 

a sensor assembly operatively associated with the conveyor, to provide a volume signal, the volume signal being indicative of a volume of the closed bag, to the controller; and 
wherein the assembly includes: 
a first distance adjustment device for adjusting the first distance and/or a second distance adjustment device for adjusting the second distance, 
wherein the controller can operate the first and/or second distance adjustment device in response to the volume signal.”
The combination of the sensor assembly operatively associated with the conveyor to provide a volume signal indicative of the volume of the closed bag to the controller, and that the controller can operate the first and/or second distance adjustment device in response to the volume signal is what makes the subject matter allowable over the prior art.  
The prior art does teach various features including a controller, a belt drive, a set of jaws, the set of jaws including cooperating pairs of closer bars for closing the tubular film; stripper bars for moving, prior to the set of jaws forming the second seal of a bag to be closed, at a speed that differs from the film speed by a relative speed; and sealing jaws for forming the first and second seal, a conveyor, a sensor assembly, but these elements are not arranged and structured in order to permit the controller to operate the first and/or second distance adjustment device in response to the volume signal.
In the prior art, the sensor assembly operatively associated with the conveyor is usually part of a seal checker to determine if the closed bag has a leak.  While this is 
Furthermore, while the prior art may teach a controller to operate a distance adjustment device for adjustment of the distance between closer bars or stripper bars, the prior art does not teach or suggest that the adjustment by a controller is in response to a volume signal from a sensor assembly operatively associated with a conveyor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taylor et al. (US ‘614) teaches a bag making machine including a sealing device including closer bars (35), stripper bars (32), sealing jaws (29) and a controller (43).
Taylor et al. (US ‘917) teaches a sealing device.
Tsoukalas et al. (US ‘189) teaches a conveyor device (18) for conveying bags, and a sensor assembly (44) to provide a signal indicative of the volume of each bag in order to identify bags that leak.
Basque (CA ‘651) teaches a bag making machine including a controller for controlling a film drive and a sealing device.
Braun et al. (DE ‘038) teaches a bag making machine including a sensor device.
Koike et al. (US ‘925) teaches a bag making machine including a sensor assembly for sensing the thickness of a bag, and a thickness adjustment device for changing the thickness of the bag in response to the thickness sensed.
Fukuda et al. (US ‘067) teaches a bag making machine including a seal device which has sealing jaws, and a controller for controlling the speed of the sealing jaws.
Takigawa (JP ‘934) teaches a bag making machine including a seal device which has sealing jaws, and a controller for controlling the speed of the sealing jaws.
Hashimoto et al. (US ‘554) teaches a bag making machine including a sealing device including clamping rollers (58, 78), squeezing members (55, 71), sealing jaws (54, 74), gas removal members (56, 76) and a control unit.  The machine may be connected to a thickness measuring mechanism in order to have the control unit adjust the time the gas removal members are located at a second position to thus increase or decrease the thickness of the bag.

Noguchi et al. (US ‘986) teaches a bag making machine including a conveyor with a seal checker (30).
Kondo et al. (US ‘217) teaches a bag making machine including control of transverse sealing jaws for adjustment of the size of the bags being made.
Nakagawa et al. (US ‘874) teaches a bag making machine including a conveyor with a seal checker (400).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        14 December 2021